Citation Nr: 0522305	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  00-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected eczema.

2.  Entitlement to service connection for malaria.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sexual dysfunction, prostate problems, a urinary disorder, 
and a colon disorder, due to treatment at a VA facility.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The appellant served on active duty from May 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant entitlement to an 
increased (compensable) rating for eczema, denied entitlement 
to service connection for malaria, and denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for sexual dysfunction, 
prostate problems, a urinary disorder, and a colon disorder, 
due to treatment at a VA facility.

The veteran's claim was remanded in June 2001, November 2003, 
and September 2004.


FINDING OF FACT

1.  The veteran incurred malaria in service and suffers 
residuals from the incurrence.

2.  The veteran has itching over an extensive area of his 
body (chest and back) from his service-connected eczema.  

3.  The veteran does not have constant exudation, constant 
itching, extensive lesions, or marked disfigurement from his 
service-connected eczema.  

4.  The veteran does not take systemic therapy such as 
corticosteroids or other immunosuppressive drugs for his 
service connected skin disability.  

5.  The veteran's service-connected residuals of acne of the 
chest and back, also described as eczema, does not affect 20 
to 40 percent of exposed areas, and does not affect 20 to 40 
percent of the entire body.  


CONCLUSIONS OF LAW

1.  Service connection for malaria is granted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a 10 percent rating (but no higher) for 
eczema have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (as in effect beginning on 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated September 2004, the RO informed 
the veteran what information and evidence he would have to 
submit in order to prove his claims for service connection 
and an increased rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The September 2004 
letter informed the veteran that the RO would obtain any VA 
medical records or other medical treatment records that he 
told the RO about.  It also informed him that the RO would 
request any private medical records if the veteran gave it 
enough information to obtain the records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
September 2004 letter told the veteran to tell the RO about 
any additional information or evidence that he wanted the RO 
to get, and asked the veteran to give enough information 
about the records so that it could request them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  The September 2004 letter told the veteran to submit 
any other evidence or information in his possession that he 
thought would support his claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in March 2000, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his malaria and skin condition throughout the 
period his claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the September 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in June 
2005, the claims were reviewed and the veteran was sent a 
supplemental statement of the case.  As a result, the veteran 
was provided the required notices and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the September 2004 VCAA 
letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


II.  Entitlement to service connection for malaria

A.  Background

The veteran's discharge form shows that he served from May 
1944 to May 1946, and that he received the Asiatic Pacific 
Theater Service Medal and the Philippine Liberation Medal 
with 1 bronze star.  

In a July 1999 statement, the veteran asserted that he had 
been seen by a Dr. Irving around 1948, but that he was 
deceased.  

The RO issued an administrative decision in March 2000 in 
which it stated that the veteran's service medical records 
were not available.  It was determined that all possible 
sources of service medical records had been pursued, and no 
additional locations existed from which to obtain the 
records.  

At the veteran's August 2000 hearing, he described being in 
the Philippines in World War II.  He described getting sick 
in service and receiving penicillin.  He described getting a 
high fever and chills.  He described being treated by a 
doctor after service who told him that he had malaria.  

In November 2002, an attempt was made to obtain the veteran's 
service medical records.  A response was received that the 
record on file was fire-related and there were no service 
medical records or surgeon general's office records.  

The veteran was seen at the VA Medical Center in June 2004 
for recurrent chills, fevers, and history of malaria.  
Assessment was presumed chronic malaria.  The physician 
stated that the only way to prove malaria would be a 
splenectomy with PCR for plasmodia.  

Dr. B.B. of the VA wrote a letter dated July 2004.  He noted 
that the veteran developed malaria and was treated for 2 
types of malaria on return from the Pacific Theater.  He 
stated that since then, the veteran had had symptoms 
intermittently for years consistent with malaria which had 
become disabling when he first saw him, with rigors, fevers, 
and chills reminiscent of his original malaria.  He stated 
that on evaluation, the veteran was found to have 
splenomegaly, and no other cause of his symptoms.  Dr. B.B. 
wrote that he conferred with the Center for Disease Control 
Malaria Branch who suggested treating him again for malaria 
since no diagnostic tests existed to detect low level malaria 
infection or residual infection.  He stated that the veteran 
had had an excellent response to malaria treatment with 
hydroxychloroquine and his symptoms had nearly abated.  He 
concluded that the veteran's symptoms since returning from 
World War II had likely been from malaria.  

The veteran was seen by Dr. B.B. in July 2004 for the stated 
malaria.  Dr. B.B. wrote "marked improvement" under 
assessment.  

Dr. B.B. wrote a letter to the veteran dated January 2005.  
He wrote to let the veteran know the results of his recent CT 
scan.  He stated that the spleen was still a little enlarged, 
but the remainder of the test was normal.  The hand-written 
letters "for malaria" are written on the letter.  

B.  Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §1110 
(West 2002).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2004).

Inasmuch as the veteran was seen by Dr. B.B. at the VA 
Medical Center for malaria in July 2004, and Dr. B.B. wrote a 
letter stating that he had seen the veteran for symptoms 
consistent with malaria, it must be concluded that the 
veteran suffers from malaria, or residuals from malaria.  

Regarding the question of whether the veteran developed 
malaria in service or after service, the veteran claims that 
he was treated for malaria in service.  However, considering 
that the veteran's service medical records have been 
destroyed, it cannot be conclusively stated that the veteran 
developed malaria in service.  The veteran's separation form 
does show that he served in the tropical area of the 
Philippines during his service in the Army.  Also, the 
veteran has been consistent in his description of treatment 
for malaria during service.  Thus, the benefit of the doubt 
will be extended to the veteran on this question, and it is 
conceded that he initially incurred malaria during service.  
Regarding the question of a nexus statement, Dr. B.B. opined 
in July 2004 that the veteran's symptoms since returning from 
World War II had likely been from malaria.  

Thus, with evidence of a current disability, evidence of 
incurrence of the disability during service, and a medical 
nexus between the two, all of the elements of service 
connection have been met.  In summary, the evidence is in 
relative equipoise regarding whether the veteran's malaria 
developed in service or not.   Granting the veteran the 
benefit of the doubt, the evidence establishes that the 
veteran's current malaria symptoms began in service.  Thus, 
the grant of entitlement to service connection is warranted 
for residuals of malaria.


III.   Entitlement to an increased (compensable) rating for 
service-connected eczema.

A. Background

The veteran's service medical records show that at separation 
in May 1946, he was diagnosed with acne of the face, chest, 
and back.  

In an August 1990 rating decision, the RO granted service 
connection for residuals of acne on the chest and back with 
minor scarring, and assigned a noncompensable rating.  Since 
then, the veteran's service-connected disability has been 
labeled as eczema.  

The veteran underwent a VA examination in November 1999.  He 
complained of having skin lesions in the Philippines that 
were kind of black and filled with puss on his chest and 
back.  He complained of blood blisters on his chest and back 
that came seasonally.  He stated that they were very painful.  
The veteran did not have skin lesions or ulcerations.  There 
was some minor diffuse scarring on the chest with normal 
chest pain and on his back.  He also had some solar nevi and 
seborrheic keratosis lesions on his back.  Diagnosis was 
minor diffuse scarring on the back, question of seasonal 
lesions, none available at the time of examination.  The 
veteran admitted that he had seen doctors but had never had 
any kind of biopsy or workup when the lesions were present.  

The veteran underwent a VA examination in August 2001.  The 
veteran stated that he had never sought treatment for his 
blood blisters on his back as he was not too bothered by the 
process.  He stated that he had active lesions on his mid and 
lower back.  He denied having facial or extremity lesions 
that they had been particularly located on the upper chest 
and back exacerbated by intense heat.  He virtually had no 
lesions through the Fall and Winter.  On the chest and back, 
there were a few scattered 1 mm. follicular based pustules 
with few 2-3 mm. red inflammatory papules.  There were 
scattered 0.5 to 1.5 cm. brown stuck-on keratotic papules 
scattered over the chest and back as well.  There were no 
eczematous patches, no bullae, vesicles, or erosions.  There 
were no excoriations.  The examiner's impression was 
acneiform eruption of the chest and back, mild.  The examiner 
commented that this may represent a low grade chronic 
folliculitis or acne process, not related to "eczema."  The 
examiner found no evidence of atopic dermatitis, and 
commented that folliculitis of the chest and back was often 
exacerbated by heat and would in no way be service-related.  

The veteran underwent a VA examination in October 2004.  
There was no eczema on the veteran's body.  He remarked that 
it occurred 2-3 times a year.  The veteran's wife stated that 
the eczema started with an itch, and that there would be an 
erythematous papule with a central pustule formation, then it 
would pop and bleed leaving crust when it started to heal, 
with the indurated erythema the last to disappear.  The 
lesion would last for a week or so, and then heal completely, 
leaving no scar.  The veteran described it as a blister when 
it first occurred while in the Philippines.  He claimed that 
this was jungle rot.  The veteran declined treatment when he 
was seen by dermatology in Milwaukee.  The examiner's 
diagnosis was acne form eruption or folliculitis to the back 
of the veteran's chest.  The examiner stated that it was less 
likely than not that the acne was service-related.  

B.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected disability is rated under 38 
C.F.R. § 4.118, Diagnostic Code 7806 for eczema, of VA's 
Schedule for Rating Disabilities.  By regulatory amendment, 
effective August 30, 2002, changes were made to the schedular 
criteria for evaluating diseases of the skin.  The General 
Counsel of VA has held that where a law or regulation changes 
during the pendency of a claim for an increased rating, the 
Board should first determine whether the revised version is 
more favorable to the veteran. In so doing, it may be 
necessary for the Board to apply both the former and revised 
versions of the regulation.  However, if the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to the regulatory amendment, eczema was evaluated under 
Diagnostic Code 7806, which provided that eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area would be assigned a zero percent 
rating.  A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
required constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement. 38 C.F.R. § 4.118, Code 7806 (2002).

Under the new criteria for Diagnostic Code 7806, a 
noncompensable rating is warranted when less than 5 percent 
of the entire body or less than 5 percent of exposed areas is 
affected, and when no more than topical therapy is required 
during a 12-month period.  For a 10 percent rating, at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas must be affected, or there must have been intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during a 12-month period.  For a 30 percent 
rating, 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas must be affected, or there must have 
been systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during a 12-month period.  
For a 60 percent rating, more than 40 percent of the entire 
body or more than 40 percent of exposed areas must be 
affected, or there must have been constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during a 12-month period.  
Alternatively, the disability can be rated as disfigurement 
of the head, face, or neck (under Diagnostic Code 7800) or 
scars (under Diagnostic Codes 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (as in effect beginning on August 30, 
2002). 

For the veteran to be granted an increased rating to 10 
percent under the old criteria, the evidence would have to 
show exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  The veteran was diagnosed 
with acneiform eruption of the chest and back at his August 
2001 and October 2004 VA examinations.  Although both 
examiners stated that the acne was not related to "eczema" 
or was not service-related, the original grant of service 
connection in August 1990 was for residuals of acne on the 
chest and back.  The Board finds that the evidence does not 
clearly show whether the diagnosed acneiform eruption is 
related to the service connected residuals of acne on the 
chest and back.  Accordingly, this doubt must be resolved in 
the veteran's favor.  

Since the veteran's acneiform eruption is over his chest and 
back, this is considered an extensive area under the old 
version of Diagnostic Code 7804.  Although the evidence from 
the three examinations did not show exfoliation or exudation, 
the veteran has consistently described itching during the 
eruptions which happened several times a year.  Also, the 
evidence at the August 2001 examination showed pustules, and 
red inflammatory papules.  Thus, it is conceded that the 
veteran's service-connected skin condition causes him 
"itching."  Since the veteran has itching over an extensive 
area, he meets the criteria for an increased rating to 10 
percent under the old version of Diagnostic Code 7804.  

However, the evidence does not show that the veteran meets 
the criteria for a 30 percent evaluation under the old 
criteria.  The evidence would have to show constant exudation 
or itching, extensive lesions, or marked disfigurement in 
order to be assigned a 30 percent rating.  Simply put, the 
evidence from the three VA examinations does not show 
constant exudation.  In fact, the evidence has never shown 
any exudation.  Also, the evidence does not show extensive 
lesions.  At the August 2001 VA examination, the examiner 
commented that the veteran had acneiform eruption on the 
chest and back, but it was mild.  At the November 1999 VA 
examination, there were no lesions.  Regarding whether the 
disability is "markedly disfiguring" or not, the fact that 
the August 2001 examiner labeled the skin condition as 
"mild", coupled with the fact that the skin condition only 
affects the chest and back (which presumably is covered most 
of the time) leads one to the conclusion that the service-
connected skin disability is not "markedly disfiguring."  
Although the veteran has described itching from his eczema 
and acne, the fact that the veteran only has these skin 
eruptions two to three times per year means that the itching 
cannot be considered "constant."  Therefore, since the 
evidence does not show constant exudation or itching, 
extensive lesions, or that the skin disorder is markedly 
disfiguring, the veteran does not meet the criteria for a 30 
percent rating under the old criteria.  

For the veteran to be granted an increased rating to 30 
percent under the new criteria, the evidence would have to 
show that at least 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or there must 
have been systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during a 12-month period.  

The evidence clearly shows that the veteran did not receive 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  At the veteran's three VA 
examinations, he denied receiving treatment for his skin 
condition.  

Regarding the extent of the veteran's eczema, the evidence 
does not show that it affects between 20 and 40 percent of 
the entire body or between 20 and 40 percent of exposed 
areas.  Since the veteran's skin condition affects only his 
chest and back, it does not affect between 20 and 40 percent 
of exposed areas.  Since the skin condition does not affect 
the veteran's entire chest and back (the November 1999 
examiner described the scarring as minor and diffuse, and the 
August 2001 examiner stated that the pustules and papules 
were few and scattered), the service-connected skin condition 
cannot be described as affecting between 20 and 40 percent of 
the entire body.  

Since the veteran has not received intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs, and the skin condition does not affect between 20 and 
40 percent of the entire body or between 20 and 40 percent of 
exposed areas, the veteran is not entitled to a 30 percent 
rating under the new criteria.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the veteran is entitled to a 10 percent 
rating for his eczema, but the preponderance of the evidence 
is against a rating higher than 10 percent.  


ORDER

Entitlement to service connection for residuals of malaria is 
granted.  

Entitlement to an increased rating to 10 percent for eczema 
is granted.  


REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  Although a 
VCAA letter was sent to the appellant in September 2004 that 
told of the information and evidence required to prove the 
veteran's claims for service connection and an increased 
rating, the letter did not tell him of the information and 
evidence needed to prove his claim for compensation under 
38 U.S.C.A. § 1151 for sexual dysfunction, prostate problems, 
a urinary disorder, and a colon disorder, due to treatment at 
a VA facility.  

The veteran's claim was remanded in September 2004 so that 
the RO could issue a VCAA letter regarding all three of the 
issues in appellate status.  The United States Court of 
Appeals for Veterans Claims (Court) has underscored the role 
of agencies of original jurisdiction in carrying out the 
instructions in Board Remands.  As noted by the Court, the 
duties of the agencies of original jurisdiction in this 
regard are mandatory, and, furthermore, the Board of 
Veterans' Appeals is obligated to insure compliance with the 
instructions in Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore pursuant to Stegall, the veteran's claim 
must be remanded for issuance a VCAA letter that tells the 
veteran of the information and evidence needed to prove his 
claim for compensation under 38 U.S.C.A. § 1151 for sexual 
dysfunction, prostate problems, a urinary disorder, and a 
colon disorder, due to treatment at a VA facility.  
Accordingly, his claim must be remanded so that he can be 
provided notice as required in written format.  

For this reason, the veteran's claim must be remanded for the 
following actions:  

1.  The appellant should be sent a VCAA 
letter, which provides the notices 
required under the relevant portions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159.  The 
appellant and his representative must be 
notified of any information and medical or 
lay evidence that is necessary to 
substantiate the claim of compensation 
under 38 U.S.C.A. § 1151 for sexual 
dysfunction, prostate problems, a urinary 
disorder, and a colon disorder, due to 
treatment at a VA facility, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

2.  After an appropriate period of time, 
or after the veteran indicates that he 
has no further evidence to submit, the 
appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
sexual dysfunction, prostate problems, a 
urinary disorder, and a colon disorder, 
due to treatment at a VA facility should 
be readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


